Citation Nr: 0933819	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-39 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, denied the Veteran's claim 
for entitlement to TDIU.  

In April 2007, the Veteran was scheduled to testify at a 
videoconference hearing before a Veterans Law Judge.  
However, he failed to appear for the scheduled hearing.

In a June 2009 rating decision, the RO reviewed the 
disability ratings for the Veteran's service-connected 
disabilities as part of its consideration of his claim for 
entitlement to TDIU.  In this rating decision, the RO 
continued all disability ratings and found no basis to 
increase any evaluations it has assigned.

This matter was initially before the Board in February 2009, 
at which time it was remanded for further evidentiary 
development.  The case has returned and is again ready for 
appellate action.


FINDINGS OF FACT

1.  The Veteran has the following service-connected 
disabilities: posttraumatic stress disorder (PTSD), rated as 
30 percent disabling; residuals of shrapnel wounds to the 
right foot, with metallic foreign bodies, rated as 20 percent 
disabling; residuals of shrapnel wounds to the lateral and 
posterior aspect of the right leg with fascia defect, rated 
as 10 percent disabling; and residuals of a tender scar, 
dorsum of the right foot and right ankle, rated as 10 percent 
disabling.  The combined service-connected disability rating 
is 60 percent with consideration of the fact that the 
Veteran's PTSD, residuals of shrapnel wounds to the right 
foot, residuals of shrapnel wounds to the lateral and 
posterior aspect of the right leg, and residuals of a tender 
scar, dorsum of the right foot and right ankle, stem from a 
common etiology (i.e., they are all related to combat wounds 
he sustained during service).    

2.  The evidence does not demonstrate that the Veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria are not met for entitlement to TDIU.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.25 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran dated in March 2005.  
These letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

Furthermore, a VCAA letter from the RO dated in March 2006 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, he has received all required notice in this case, such 
that there is no error in content. 

However, because the VCAA letter as required under Dingess, 
supra, was not provided until after the issuance of the 
initial rating decision on appeal, there is a timing error as 
to the notice letters provided.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the aforementioned VCAA notice was provided 
in March 2006, after issuance of the initial unfavorable AOJ 
decision in May 2005.  However, both the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in March 
2005, followed by subsequent VCAA and Dingess notice in March 
2006, the RO readjudicated the claim in an SSOC dated in June 
2009.  Thus, the timing defect in the notice has been 
rectified.  In any event, the Veteran has never alleged how 
any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records from 1988 to 2009, and 
medical records from the Social Security Administration 
(SSA).  The Veteran and his representative also have 
submitted several statements in connection with his claim.  
The Veteran also has been provided VA examinations in 
connection with his claim.  Further, the Veteran was 
provided, but failed to avail himself of, an opportunity to 
provide testimony before a Veterans Law Judge in April 2007.  
Thus, there is no indication that any additional evidence 
remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.
    
Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its February 2009 remand.  Specifically, 
the RO was instructed to provide the Veteran with a VA 
examination to determine the nature, extent, and severity of 
his service-connected and nonservice-connected disabilities, 
and to determine whether the Veteran's service-connected 
disabilities caused his unemployability.  The Board finds 
that the RO has complied with these instructions, and the 
April 2009 and May 2009 VA examination reports substantially 
comply with the February 2009 Board remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340(a)(1).  Total disability may or may not be permanent.  
Id.  Total ratings are authorized for any disability or 
combination of disabilities for which the Rating Schedule 
prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.

For the purpose of the aforementioned one 60-percent 
disability, or one 40-percent disability in combination, the 
following will be considered as one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g., orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to 
secure employment due to his service-connected disabilities.  
He indicates his service-connected disabilities have 
prevented him from obtaining employment since 2004.  See VA 
Form 21-8940, Application for Increased Compensation Based on 
Unemployability, dated in March 2005.  According to his 
former employer, Carlisle School District, the Veteran worked 
as a school custodial staff member from July 1994 to March 
2004.  He quit this position in March 2004 due to "being 
disabled", though no specific disability was mentioned.  See 
VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, dated in April 
2005.       

The Veteran has the following service-connected disabilities: 
PTSD, rated as 30 percent disabling; residuals of shrapnel 
wounds to the right foot, with metallic foreign bodies, rated 
as 20 percent disabling; residuals of shrapnel wounds to the 
lateral and posterior aspect of the right leg with fascia 
defect, rated as 10 percent disabling; and residuals of a 
tender scar, dorsum of the right foot and right ankle, rated 
as 10 percent disabling.  The combined service-connected 
disability rating is 60 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  However, the Board notes that 
service treatment records and the Veteran's responses to the 
PTSD questionnaire indicate that each of the service-
connected disabilities stems from a single incident in 
service.  Therefore, the percentage criteria for TDIU are 
met, as his PTSD, residuals of shrapnel wounds to the right 
foot, residuals of shrapnel wounds to the lateral and 
posterior aspect of the right leg, and residuals of a tender 
scar, dorsum of the right foot and right ankle, are 
considered as one single 60-percent disability due to their 
common etiology.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  In this regard, according to his allegations in VA 
examinations and personal statements, the Veteran has alleged 
that he cannot work due to his service-connected PTSD and 
residuals of shrapnel wounds to the left and right feet; they 
prevent him from exercising, thus causing him to gain weight 
and preventing him from standing on his feel for prolonged 
periods of time.  However, there is no medical evidence 
whatsoever that the Veteran's service-connected disabilities, 
standing alone, rendered him unemployable.  Specifically, 
while the Veteran complained of pain in his feet due to 
residuals of shrapnel wounds sustained during service, no 
medical professional has attributed the pain in his feet and 
the discomfort he feels when standing to the shrapnel wounds; 
rather, the discomfort in his feet and his inability to work 
have been attributed to his obesity.  

In this vein, a VA examiner in March 1994 indicated that, 
while the shrapnel wounds to the feet could be reasonably 
held responsible for some discomfort in the feet, it was the 
Veteran's excess weight of 356 pounds that contributed 
significantly to the discomfort in his feet.  See VA 
examination report dated in March 1994.  Furthermore, 
although the Veteran asserts that he receives SSA disability 
benefits due to shrapnel wounds to his feet, SSA records show 
a primary diagnosis of obesity and a secondary diagnosis of 
osteoarthritis; no mention of a disability due to shrapnel 
wounds was made in these records.  

Another VA examination in April 2005 revealed no impairment 
due to the shrapnel wounds.  The VA examiner further noted 
the Veteran's height at five feet, ten inches, and weight at 
215.5 pounds.  He opined that, although the Veteran 
attributed his unemployment to his shrapnel wounds, the 
limiting factor was the Veteran's morbid obesity.  See VA 
examination report dated in April 2005.  

A VA psychiatric examination dated in January 2006 provided a 
diagnosis of PTSD, but the VA examiner indicated that he 
found no evidence that the Veteran's PTSD symptoms precluded 
employment.  See VA examination report dated in January 2006.    

The most recent VA examination of the Veteran's residuals of 
shrapnel wounds to the feet was in April 2009.  At that time, 
the VA examiner found that the Veteran had not received 
treatment for these residuals of shrapnel wounds to the feet 
since the last VA examination in April 2005, and there were 
otherwise no abnormalities to any scars or other residuals of 
shrapnel wounds to the feet.  The VA examiner indicated that 
the Veteran reported being unemployed since 2004 due to an 
inability to stand on his feet for eight hours a day because 
of pain in his feet.  However, the VA examiner noted that the 
Veteran is morbidly obese and that he has pes planus, which 
causes his feet to be tender to palpation.  He concluded that 
the Veteran's obesity and pes planus, rather than the 
residuals of shrapnel wounds to the feet, are causes of the 
pain in his feet.  See VA examination report dated in April 
2009. 

A May 2009 VA psychiatric examination of the Veteran's PTSD 
found him to be mildly depressed, with no evidence of a 
thought disorder or psychosis.  The Veteran denied any 
suicidal or homicidal ideation, and exhibited normal speech 
and logical thoughts.  The VA examiner found no evidence that 
the Veteran's PTSD, in and of itself, precluded employment, 
but commented that his physical limitations of obesity and 
other medical problems would make it very difficult to obtain 
or maintain employment.  See VA examination report dated in 
May 2009.  

The Board emphasizes that it may not consider the effects of 
nonservice-connected disabilities when assessing 
unemployability.  38 C.F.R. § 3.341(a).  In this regard, it 
is the Veteran's nonservice-connected obesity that ultimately 
affects his ability to obtain employment.  Although the 
Veteran maintains that his service-connected residuals of 
shrapnel wounds to the feet prevent him from exercising, thus 
contributing to his weight gain and inability to work, there 
is no medical evidence in any record associated with the 
claims file to support this contention.  See VA Form 9 dated 
in November 2005.  Further, a review of the Veteran's VA 
treatment records reveals two notations that are of 
significance and that are contrary to the Veteran's assertion 
that his service-connected disabilities caused his weight 
gain.  First, a November 1999 VA treatment record noted a 
report by the Veteran of his involvement in a motor vehicle 
accident in 1995 that caused a decrease in activity and work 
that resulted in his weight gain.  See VA treatment record 
dated in November 1999.  Another VA treatment record dated in 
September 2004 showed that the Veteran had gained 110 pounds 
over the last six years.  He indicated no significant event 
that caused the weight gain, but reported an irregular eating 
schedule and poor eating habits, and an inability to control 
his intake.  See VA treatment record dated in September 2004.  
It is noteworthy with these treatment notes that there was no 
mention of his service-connected PTSD or residuals of 
shrapnel wounds to the feet affecting his employment.    

Finally, the Veteran himself does not have the medical 
expertise to find that his service-connected disorders, 
standing alone, cause him not to work.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Therefore, the Board finds that the criteria for awarding 
TDIU are not met. 38 C.F.R. § 4.16.  The appeal is denied.


ORDER

Entitlement to TDIU is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


